COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-03-278-CV
 
IRMA NELL COOPER                                                              APPELLANT 
 
V.
 
EDWIN EUGENE (SKIP) PRESLEY                                                APPELLEE 
 
------------
 
FROM THE 
360TH DISTRICT COURT OF TARRANT COUNTY 
 
------------
 
MEMORANDUM OPINION

 
------------
        On October 3, 2003, we notified appellant, in accordance with rule of
appellate procedure 42.3, that this court may not have jurisdiction over this
appeal because it appears the notice of appeal was not timely filed.  We stated
that the appeal would be dismissed for want of jurisdiction unless appellant or
any party desiring to continue the appeal filed with the court within ten days
a response showing grounds for continuing the appeal.
        Appellant’s response to our jurisdiction letter does not state sufficient
grounds for continuing the appeal.
  Accordingly, we dismiss the appeal for
want of jurisdiction.  See TEX. R. APP. P. 42.3(a), 43.2(f). 
 
                                                          PER CURIAM
 
PANEL D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
DELIVERED: December 18, 2003